Citation Nr: 9932447	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  97-32 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the appellant has established that the individual on 
whose service her claim is predicated met the basic 
eligibility requirements for Department of Veterans Affairs 
(VA) benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Armed Forces of the Philippines has certified that the 
individual on whose service the appeal is predicated was paid 
for service in the Commonwealth Army of the Philippines from 
March 1942 to October 1944, and was presumed dead in October 
1944.  The appellant is the surviving spouse of the 
Philippine veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Manila, Philippines, 
VA Regional Office (RO), which determined that the 
appellant's spouse did not have the required military service 
to be eligible for VA benefits.

The appellant requested a Travel Board hearing.  That hearing 
was conducted in June 1999 by the undersigned Board member.


FINDING OF FACT

The service department is unable to verify that the 
appellant's deceased spouse had active United States military 
service of any type which would establish eligibility for VA 
benefits.  


CONCLUSION OF LAW

The service of the appellant's deceased spouse did not meet 
the basic service eligibility requirements to entitle the 
appellant to status as a claimant eligible for VA benefits.  
38 U.S.C.A. §§ 101, 107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.1, 3.8, 3.9, 3.203 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 1997, the appellant submitted a claim for Dependency 
and Indemnity Compensation (DIC) benefits based on the 
service of her deceased spouse.  The appellant previously 
filed a claim for VA pension or compensation in November 
1950.  That claim was denied in March 1951, on the basis that 
there was no record that the appellant's spouse had 
recognized guerrilla service or any other service which could 
be considered as "service" in the armed forces of the 
United States. 

The Board notes that eligibility for VA benefits is based on 
statutory and regulatory provisions which define an 
individual's legal status as a veteran of active military, 
naval or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 
C.F.R. §§ 3.1, 3.6.  VA regulations allow Philippine veterans 
who had recognized United States military service to claim 
certain VA benefits, but only if their service is documented 
or verified by the Armed Forces of the United States.  
38 U.S.C.A. § 107; 38 C.F.R. §§ 3.9, 3.203.  

A person seeking VA benefits must first establish by a 
preponderance of the evidence that the service member upon 
whose service such benefits are predicated has attained the 
status of veteran.  Laruan v. West, 11 Vet. App. 80, 85 
(1998).  A denial of veteran status is not subject to 
reopening under 38 U.S.C. § 5108.  See id. at 85 (explaining 
that only persons who have established veteran's status are 
entitled to the relaxed evidentiary standard under section 
5108 of what constitutes "new and material" evidence).  
However, a person is also not barred from subsequently 
applying for reconsideration of VA's denial.  Id. at 81.

In this case, the appellant was again informed, in July 1997, 
that her spouse did not have valid military service for 
purposes of eligibility for VA benefits.  The appellant then 
submitted documents reflecting that her deceased spouse was 
entitled to shares of the Philippine Veterans Bank.  She also 
submitted affidavits from individuals who stated the 
appellant's deceased spouse was inducted into the Armed 
Forces of the United States (USAFE) when they were.  

The appellant also submitted a January 1976 certification 
from the Armed Forces of the Philippines reflecting that her 
deceased spouse was paid as a member of the Commonwealth Army 
of the Philippines, in the service of the USAFE/GRLA, for the 
period from March 1942 to October 1944.  A May 1997 
certification from the Armed Forces of the Philippines 
disclosed that the appellant's deceased husband was 
considered beleaguered from December 1941 to April 1942, then 
considered a prisoner of war or missing from April 1942 to 
October 1944, and was presumed dead in October 1944.

The documents submitted by the appellant were forwarded to 
the service department.  The service department was asked to 
redetermine whether the appellant's deceased spouse had 
United States military service.  The service department, in a 
response dated in January 1999, stated that no change was 
warranted in the prior certification in January 1951, which 
reflected that the individual did not have United States 
service.  

The fact that the appellant has proffered a Philippine Army 
record of her husband's service does not alter the service 
department's findings as to United States service.  
Philippine veterans are not eligible for veterans' benefits 
from VA absent certification of qualifying United States 
service by a United States service department.  See 38 C.F.R. 
§§ 3.9, 3.203; Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  
If the appellant believes that the certification from the 
service department is in error, her recourse is with the 
service department.  See Harvey v. Brown, 6 Vet. App. 416 
(1994).

For establishing service in the United States Armed Forces, 
service department records are binding upon VA.  Laruan, 
supra.; Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994).  
Although the appellant has submitted documents from the 
Philippine government, she has failed to produce any evidence 
which satisfies the requirements of 38 C.F.R. § 3.203 as 
acceptable proof of service.  As no binding evidence was 
submitted to show that the appellant's late husband ever 
served in the Philippine Army in the service of the United 
States Armed Forces, she has not met the basic threshold 
requirement of status as a claimant.  Laruan, 11 Vet. App. at 
83-86.  Accordingly, the appeal for status as a claimant 
eligible for VA benefits, predicated upon the Philippine 
service of the deceased spouse, must be denied.  


ORDER

The appeal is denied.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals



 

